Citation Nr: 0325866	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant's award of improved death pension 
benefits was properly terminated on the basis that her annual 
income exceeded the income limit for such benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1952 to June 
1954.  He died in May 2000.  The appellant is the veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which terminated the appellant's 
award of improved death pension benefits on the basis that 
her annual income exceeded the income limit for such 
benefits.  


FINDINGS OF FACT

1.  During his lifetime, the veteran established entitlement 
to nonservice-connected pension benefits.  

2.  He died in May 2000.  

3.  The appellant was subsequently awarded improved death 
pension benefits effective from May 1, 2000.

4.  In an improved death pension eligibility verification 
report submitted in January 2001, the appellant reported that 
she had no income.  She specifically denied receiving any 
Social Security benefits 

5.  Later in January 2001, the RO received information from 
the Social Security Administration which showed that the 
appellant had been receiving monthly social security payments 
of $527 effective May 1, 2000, and $546 effective December 1, 
2000.  

6.  The RO determined that the income constituted countable 
income for pension purposes and, effective May 1, 2000, 
terminated the appellant's improved death pension benefits.

7.  In September 2001, the RO adjusted the appellant's 
account, allowing for payment of pension during the month of 
the veteran's death and the subsequent month, and applied the 
benefits toward the overpayment.

5.  The appellant has not presented evidence of unreimbursed 
medical expenses.

6.  The appellant has not presented any evidence 
demonstrating that her income in 2001 and later years was 
less than the income in 2000.


CONCLUSION OF LAW

The appellant's award of improved death pension benefits was 
properly terminated on the basis that her annual income 
exceeded the income limit for such benefits, and evidence 
warranting resumption of such benefits during subsequent 
years has not been presented.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits and which provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C. § 5103A. 

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  The Board concludes the 
discussions in the statement of the case (SOC), and letters 
sent to the appellant informed her of the information and 
evidence needed to substantiate this claim and complied with 
the VA's notification requirements.  The RO supplied the 
appellant with the applicable regulations in the SOC as well 
as advising her of the types of evidence needed to 
substantiate her claim.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained income verification 
information from the Social Security Administration.  The 
appellant has submitted information regarding her financial 
status.  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of this claim.  The Board does not 
know of any additional relevant evidence that is available.  
She has canceled a personal hearing.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new law would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to notify and to assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Therefore, there is no prejudice to the 
appellant in proceeding with this appeal and the Board will 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

During his lifetime, the veteran established entitlement to 
nonservice-connected pension benefits.   He died in May 2000.  
The record shows that after the veteran's death, the 
appellant filed a claim for death pension for a surviving 
spouse.  The appellant was subsequently awarded improved 
death pension benefits effective from May 1, 2000.  

The improved pension eligibility verification form which she 
submitted in January 2001 reflects that she denied receiving 
any income from the Social Security Administration, 
retirement income, dividends, interest, life insurance, or 
any other income.  Later in January 2001, the RO received 
information from the Social Security Administration which 
showed that the appellant had been receiving monthly social 
security payments of $527 effective May 1, 2000, and $546 
effective December 1, 2000.  The RO determined that the 
income constituted countable income for pension purposes, 
and, effective May 1, 2000, terminated the appellant's 
improved death pension benefits.  

Subsequently, the appellant submitted a letter in which she 
expressed her disagreement with the decision.  In September 
2001, the RO adjusted the appellant's account, allowing for 
payment of pension during the month of the veteran's death 
and the subsequent month, and applying the benefits toward 
the overpayment.  

The appellant has not presented evidence of unreimbursed 
medical expenses.  The appellant has not presented any 
evidence demonstrating that her income in 2001 and later 
years was less than the income in 2000.

III.  Applicable Law and Regulations

The surviving spouse of a veteran is entitled to receive VA 
improved death pension where the veteran satisfies the 
service requirements of section 1521(j) or, at time of death, 
was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability. See 38 
U.S.C. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic entitlement 
exists if, among other things, the surviving spouse meets the 
net worth requirements and has an annual income not in excess 
of the applicable maximum annual pension rate. See 38 
U.S.C.A. § 1521(c); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.24, 
3.274.  The maximum annual rate is periodically increased 
from year to year. See 38 C.F.R. § 3.23(a).  This maximum 
amount is determined by statute as promulgated by Congress; 
it is not set by VA, nor may VA amend or waive the statutory 
provisions.  The maximum rate of an improved death pension is 
reduced by the amount of the countable annual income of the 
surviving spouse. See 38 C.F.R. § 3.23(b).  

The statute and VA regulations provide that "annual income", 
as defined by statute and applicable regulation, includes 
payments of any kind from any source, unless explicitly 
exempted by statute or regulation. 38 U.S.C. § 1503; 38 
C.F.R. § 3.271; see also 38 C.F.R. § 3.272 (setting forth 
exclusions from income).  

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension: welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718 
(West 1991), child's available income under hardship 
circumstances, survivor benefit annuity paid by the 
Department of Defense, Agent Orange settlement payments, 
restitution to individuals of Japanese ancestry, proceeds 
from the cash surrender of a life insurance policy which 
represent a return of insurance premiums, income received by 
American Indian beneficiaries from trust or restricted lands, 
Radiation Exposure Compensation Act payments, and Alaska 
Native Claims Settlement Act payments.

IV.  Analysis

With respect to the computation of income, in general, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272.  Proceeds received Social Security are not included in 
the list of "Exclusions from income" noted in 38 C.F.R. § 
3.272.  The regulations clearly contemplate the inclusion of 
a Social Security payments as income. See Hermogenes v. 
Brown, 9 Vet App 75 (1996).  Therefore, the RO was correct in 
counting  this source of income.  

Regarding the appellant's contention that she has bills and 
expenses which are sufficient to warrant resumption of her 
benefits, the Board notes that only medical expenses may 
provide a basis for reducing the countable income.  Her 
medical expenses were not high enough to reduce her income to 
the level where she would be entitled to pension.  In fact, 
she has not reported any medical expenses.  Therefore, her 
expenses do not provide a basis to give entitlement to death 
pension benefits.  

With respect to the appellant's assertion that she is not 
able to work, the Board notes that this does not provide a 
basis for resumption of pension because the pension was not 
terminated on the basis of income from employment.  

In summary, the RO determined that the Social Security income 
was countable income for pension purposes, and, terminated 
the appellant's improved death pension benefits because her 
income exceeded the applicable maximum annual pension rate.  
She has not reported unreimbursed medical expenses which 
would reduce her income to a level where she would qualify 
for pension.  The appellant has not presented sufficient 
evidence demonstrating that her income in 2001 and later was 
less than the income in 2000.  Accordingly, the Board 
concludes that the appellant's award of improved death 
pension benefits was properly terminated on the basis that 
her annual income exceeded the income limit for such 
benefits, and evidence warranting resumption of such benefits 
during subsequent years has not been presented.


ORDER

The appellant's award of improved death pension benefits was 
properly terminated on the basis that her annual income 
exceeded the income limit for such benefits.  Resumption of 
such benefits is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



